DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.

Status of the Claims
	This office action is submitted in response to the RCE filed on 3/29/21.
	Claims 1, 10, and 17 have been amended.
	Claims 7 and 9 have been cancelled.
	Therefore, claims 1-6, 8, and 10-20 are currently pending, and have been examined.
	Examiner notes the previous withdrawal of prior art on 11/4/19.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 
Independent claims 1, 10, and 17, in part, describe a system and method comprising:  receiving purchase transaction data, determining purchase progressions from the transaction data, processing a first payment transaction for a customer, processing a second payment transaction for the customer, analyzing the customer’s payment transactions, generating a purchase activity progression for the customer’s transactions, mapping current purchase activity with historical purchases; determining if the current activity matches any of the historical purchase activities, generating an indication of a predicted purchase transaction based on the analysis, and generating a targeted offer based on the predicted purchase.  As such, the invention is directed to various ineligible abstract ideas, such as: collecting, analyzing, and manipulating data, and providing results of the analysis; distributing targeted information; tailoring content based on information about the user; and providing recommendations based on a customer’s purchase history.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing the transaction data in a database, transmitting the targeted offer to a user.  Examiner understands this limitation to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The amended independent claims also describe the additional functional element of generating a historical purchase activity progression interface.  Examiner notes that the creation of an interface represents generic computer functionality.  Also, since there is nothing special about the way in which the interface is generated, the invention merely uses software to provide information to a user on a generic computer, which merely invokes a computer to perform an existing process (this amounts to nothing more than “apply it,” thus failing to amount to an integration of the abstract idea into a practical application). Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); See also MPEP 2106.05(f).  Examiner further notes that the specific additional functional element of the interface itself “to display the indication of at least one predicted purchase transaction” is merely recited as an intended use.  Regardless, even if this element was positively recited, the Examiner understands the displaying feature to represent insignificant post-solution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”); See also MPEP 2106.05(g)(3).
The aforementioned claims also recite additional technical elements, including: a “database” for storing collected data; a “payment network” for transmitting transactional data; a “computing system” with “processors” for executing the method; an “expenditure not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. the internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Transmitting data over a network, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.

Therefore, claims 1-6, 8, and 10-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.

Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
	First, Applicant argues that the claims are not directed to an abstract idea.  Examiner disagrees.  As noted above, the invention is directed to a process for predicting a user’s future spending based on previous spending habits, and then targeting ads to the user based on their predicted spending.  This concept clearly falls under the enumerated grouping of Organizing Human Activity because it pertains to advertising, marketing, and sales activities or behaviors. Furthermore, Applicant improperly suggested that various additional elements (such as an API) should be included in the abstract idea. The abstract idea is considered independently of the additional elements, and the additional elements are then considered under Step 2A 
	Next, Applicant once again argues that the claims are integrated into a practical application because they allegedly describe a technical improvement. Examiner disagrees. In actuality, the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field. Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming. And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Flotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014).
	Applicant further contends that Examiner did not perform a proper analysis under 2A Prong 2 and 2B. Examiner disagrees. Under 2A Prong 2, Examiner clearly identified the additional functional and technical elements. Examiner further noted that the additional technical elements represented generic computer components, and that the additional functional elements represented extrasolution activity (these were later substantiated under a Berkheimer analysis). Under 2B, Examiner considered the aforementioned additional elements, both individually and in combination, and determined that the claims merely use the generic computer elements as a tool to perform the abstract idea, add insignificant extrasolution activity to the judicial exception, and generally link the use of the judicial exception to a particular technological environment (e.g. the internet).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681